In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-03-208 CR

____________________


ALVIN LEE LAWRENCE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 82067




MEMORANDUM OPINION (1)
	We have before the Court a motion from the appellant, Alvin Lee Lawrence, to
withdraw his appeal pursuant to Tex. R. App. P. 42.2.  The pro se motion is signed by
appellant personally and agreed to by his attorney of record, Terrence Leon Holmes.  No
opinion has issued in this appeal.
	The motion is GRANTED and the appeal is therefore DISMISSED.	
 
								PER CURIAM

Opinion Delivered May 22, 2003
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.